PER CURIAM.
We are content with our conclusion upon the merits, as declared. 108 Fed. 271. It is now urged that we have not provided for the payment of interest from the date of the filing of the libel upon the amount which may be found due the libelant upon the policy of insurance as we have construed it. The question of interest was not suggested at the bar, and was not considered by the court. Nothing in the opinion contained prevents the court below from the allowance of interest if it be so advised, and if it be consonant with the law and the fact so to do, — a question with which we are not now concerned, and upon which we express no opinion. The petition is overruled.